      Case 4:17-cv-00417-SMR-HCA Document 400 Filed 05/13/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF IOWA
                                    (Central Division)


 GRX through next friend H.R.X,                    CASE NO. 4:17-cv-00417-SMR-HCA
 J.S.X through next friend D.S.X.,
 C.P.X. through next friend S.P.X, et al.

         Plaintiffs,
                                                   WITHDRAWAL OF APPEARANCE
 v.

 JERRY FOXHOVEN, in his official capacity
 et al.

         Defendants.


        COME NOW Eashaan Vajpeyi and H. Daniel Holm, Jr. of the law firm Ball, Kirk &

Holm, P.C., 3324 Kimball Avenue, Waterloo, Iowa 50702, and pursuant to the agreements made

between counsel as stated in Notice of Consent to Disclose (Doc. 398 & 399) hereby withdraw

their prior Appearance and request the court remove them as counsel of record in this matter.

        The interests of C.P.X. will continue to be represented by attorneys for the class

plaintiffs.

                                                      BALL, KIRK & HOLM, P.C.

                                                      By: _/s/Eashaan Vajpeyi_________
                                                             H. Daniel Holm, Jr., #AT0003607
                                                             Eashaan Vajpeyi, #AT0011094
                                                             3324 Kimball Avenue
                                                             P.O. Box 2696
                                                             Waterloo, Iowa 50704-2696
                                                             Phone: (319) 234-2638
                                                             Fax: (319) 234-2237
                                                             Email: Bkh@ballkirkholm.com
                                                                    Evajpeyi@ballkirkholm.com




                                            Page 1 of 2
     Case 4:17-cv-00417-SMR-HCA Document 400 Filed 05/13/21 Page 2 of 2




       I, Theresa L. Mahoney, certify that this document was filed via CM/ECF on May 13, 2021.

/s/ Theresa L. Mahoney

Service to:

Nathan Kirstein                                   Gretchen Witte Kraemer
Disability Rights Iowa                            Assistant Attorney General
400 East Court Ave, Ste 300                       Hoover State Office Bldg., 2nd Floor
Des Moines, IA 50309                              Des Moines, IA 50319
                                                  ATTORNEYS FOR DEFENDANTS
Harry Frischer
Children’s Rights, Inc.
88 Pine St., Ste. 800
New York, NY 10005

Timothy Farrell
Ropes & Gray, LLP
191 North Wacker Dr., 32nd Floor
Chicago, IL 60606
ATTORNEYS FOR PLAINTIFFS




                                         Page 2 of 2
